DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The rejection of claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn following the applicant’s amendment to the claim.
The rejection of claim 13 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is moot following the cancelation of the claim.
The rejection of claims 1, 5-9, 11-16, and 18-20 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ozyilmaz et al. (WO 2013/180661), as evidenced by Benderly et al. (US Patent 5,820,839) is withdrawn following the applicant’s amendment to claim 1.
Ozyilmaz et al. (WO 2013/180661) fail to teach the graphene materials in claims 1, 4, and 17.
Xue et al. (“Three-dimensional B,N-doped graphene foam as a metal-free catalyst for oxygen reduction reaction”) teach B-doped graphene foam (B-GF) (see Introduction on page 12220). The pores of the foam are larger than 200m (see fig.1(d) on page 12222), and do not meet the limitation for micropores (a size of 2nm or less) or mesopores (a size of 2-50nm) of claim 17.
There are no prior art teachings that would motivate one of ordinary skill to modify Ozyilmaz et al. or Xue et al. and obtain the graphene materials of claims 1, 4, and 17 of the instant application.
Therefore, claims 1, 4-9, 11, 12, 14-20, and 22-24 are allowed.
Claims 2, 3, 10, 13, and 21 have been canceled.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANCA EOFF/Primary Examiner, Art Unit 1722